Exhibit 99.1 Statement to Certificate Holders To the holders of Core Investment Grade Bond Trust I Pass-Through Certificates, Series 2002-1 (CUSIP: 21867VAA7) (the “Certificateholders”): Reference is made to that certain Trust Agreement, dated as of November 20, 2002, among Core Bond Products LLC, as depositor, The Bank of New York, as trustee (the “Trustee”) and securities intermediary, and Banc of America Securities LLC, as administrative agent (the “Trust Agreement”) creating the Core Investment Grade Bond Trust I. Capitalized terms used but not specifically defined herein will retain the meanings ascribed to them in the Trust Agreement. As of the Distribution Date occurring on November 30, 2007, the Trustee hereby provides the following information with respect to the Underlying Notes: Issuer Coupon Principal Amount % of Aggregate Principal Amount Maturity Date AMERICA GENERAL 4.411% $ 75,000,000.00 4.36% 11/30/2007 BANK OF AMERICA 3.761% $ 145,000,000.00 8.43% 11/30/2007 BOEING 4.761% $ 110,000,000.00 6.40% 11/30/2007 CATERPILLAR 3.751% $ 75,000,000.00 4.36% 11/30/2007 CIT GROUP 5.761% $ 110,000,000.00 6.40% 11/30/2007 DOW CHEMICAL 5.161% $ 110,000,000.00 6.40% 11/30/2007 DUKE ENERGY 4.611% $ 110,000,000.00 6.40% 11/30/2007 ERP OPERATING 4.861% $ 50,000,000.00 2.91% 11/30/2007 FLEETBOSTON 4.391% $ 110,000,000.00 6.40% 11/30/2007 GENERAL MILLS 3.901% $ 135,000,000.00 7.85% 11/30/2007 ILFC 5.491% $ 110,000,000.00 6.40% 11/30/2007 JP MORGAN 4.471% $ 135,000,000.00 7.85% 11/30/2007 KIMCO REALTY 4.961% $ 35,000,000.00 2.03% 11/30/2007 MBNA 5.711% $ 100,000,000.00 5.81% 11/30/2007 SLM CORP 3.821% $ 110,000,000.00 6.40% 11/30/2007 VALERO ENERGY 6.311% $ 50,000,000.00 2.91% 11/30/2007 VODAFONE 4.161% $ 150,000,000.00 8.72% 11/30/2007 $ 1,720,000,000.00 100.00% The aggregate interest balance due and not paid on the Underlying Notes as of the Distribution Date is $0.00. Pursuant to Section 4.02(a) of the Trust Agreement, the Trustee hereby also provides notice of the following with respect to the Distribution Date: 1. The amount of distributions to Certificateholders on the Distribution Date allocable to the principal or interest portion of Available Funds, or the amount of premiums, if any, payable to Certificateholders as a result of the optional redemption of Underlying Notes, is set forth below (expressed as a Dollar amount per minimum denomination of Certificates): Premium Amount Total Amount Payable Distribution Amount Distribution Amount Payable as a Result to Certificateholders Allocable to Interest Allocable to Principal of Optional Redemption $1,023.103226744 $23.103230000 $1,720,000,000.00 $0.00 Certificate Principal Balance was$0.00 . 3 The amount received by the Trustee on the related Underlying Notes for the applicable Underlying Note Accrual Period was $39,774,350.00 4. The aggregate principal amount of the Underlying Notes as of the Distribution Date was $0.00.The weighted average interest rate per annum to the Underlying Notes for the next succeeding Underlying Note Accrual Period, assuming no optional redemption of any Underlying Notes, is 0.0% The Bank of New York, as Trustee By: /s/Audrey Williams Name: Audrey Williams Title: Assistant Treasurer
